--------------------------------------------------------------------------------

Exhibit 10.6
 
In re
CHARYS HOLDING COMPANY, INC
 
Case No.    
08-10289 (BLS)
   
Debtor
 
Reporting Period:    
May 1 through 31
 



BALANCE SHEET


The Balance Sheet is to be completed on an accrual basis only. Pre-petition
liabilities must be classified separately from post-petition obligations.
 
ASSETS
 
BOOK VALUE AT END OF CURRENT REPORTING MONTH
   
BOOK VALUE AT END OF PRIOR REPORTING MONTH
 
BOOK VALUE ON PETITION DATE OR SCHEDULED
CURRENT ASSETS
             
Unrestricted Cash and Equivalents
    3,880       80,522    
Restricted Cash and Cash Equivalents (see continuation sheet)
    5,391,593       5,391,593    
Accounts Receivable (Net)
    178,131,551       177,076,624    
Notes Receivable
                 
Inventories
                 
Prepaid Expenses
    38,363       59,773    
Professional Retainers
    589,301       569,301    
Other Current Assets (attach schedule)
    75,208       161,870    
TOTAL CURRENT ASSETS
    184,229,896       183,339,683    
PROPERTY & EQUIPMENT
                 
Real Property and Improvements
                 
Machinery and Equipment
                 
Furniture, Fixtures and Office Equipment
    116,718       116,718    
Leasehold Improvements
                 
Vehicles
                 
Less: Accumulated Depreciation
    (45,690 )     (42,867 )  
TOTAL PROPERTY & EQUIPMENT
    71,028       73,851    
OTHER ASSETS
                 
Amounts due from Insiders*
    86,638       86,638    
Other Assets (attach schedule)
    47,309,329       47,433,589    
TOTAL OTHER ASSETS
    47,395,967       47,520,227    
TOTAL ASSETS
    231,696,891       230,933,761    



LIABILITIES AND OWNER EQUITY
 
BOOK VALUE AT END OF CURRENT REPORTING MONTH
   
BOOK VALUE AT END OF PRIOR REPORTING MONTH
 
BOOK VALUE ON PETITION DATE
LIABILITIES NOT SUBJECT TO COMPROMISE (Postpetition)
             
Accounts Payable
    328,419       179,741    
Taxes Payable (refer to FORM MOR-4)
                 
Wages Payable
                 
Notes Payable
                 
Rent / Leases - Building/Equipment
                 
Secured Debt / Adequate Protection Payments
    243,414       173,545    
Professional Fees
    2,874,609       2,450,881    
Amounts Due to Insiders*
    15,466            
Other Post-petition Liabilities (attach schedule)
    13,819       124,351    
TOTAL POST-PETITION LIABILITIES
    3,475,727       2,928,518    
LIABILITIES SUBJECT TO COMPROMISE (Pre-Petition)
                 
Secured Debt
                 
Priority Debt
    293,063,959       293,063,959    
Unsecured Debt
    79,440,169       79,440,169    
TOTAL PRE-PETITION LIABILITIES
    372,504,128       372,504,128    
TOTAL LIABILITIES
    375,979,855       375,432,646    
OWNERS' EQUITY
                 
Capital Stock
    58,953       58,953    
Additional Paid-In Capital
    345,724,500       345,724,500    
Partners' Capital Account
                 
Owner's Equity Account
                 
Retained Earnings - Pre-Petition
    (494,870,829 )     (494,870,829 )  
Retained Earnings - Post-petition
    4,804,412       4,588,491    
Adjustments to Owner Equity (attach schedule)
                 
Post-petition Contributions (attach schedule)
                 
NET OWNERS’ EQUITY
    (144,282,964 )     (144,498,885 )  
TOTAL LIABILITIES AND OWNERS' EQUITY
    231,696,891       230,933,761    

** “Insider” is defined in 11 U.S.C. Section 101(31).
 
 
 

--------------------------------------------------------------------------------

 
 
In re
CHARYS HOLDING COMPANY, INC
 
Case No.    
08-10289 (BLS)
   
Debtor
 
Reporting Period:    
May 1 through 31
 



BALANCE SHEET - continuation section
ASSETS
 
BOOK VALUE AT END OF CURRENT REPORTING MONTH
 
BOOK VALUE AT END OF PRIOR REPORTING MONTH
 
BOOK VALUE ON PETITION DATE
Other Current Assets
           
Travel Advances
    56,830        
Deposits
    18,378        
Other Assets
             
Investment in subsidiaries
    47,309,329                                                        
 
LIABILITIES AND OWNER EQUITY
 
BOOK VALUE AT END OF CURRENT REPORTINGMONTH
     
BOOK VALUE ON PETITION DATE
Other Post-petition Liabilities
             
Misc accrued expenses
    13,819                                        
Other Post-petition Liabilities
                                                             



Restricted Cash: Cash that is restricted for a specific use and not available to
fund operations.
Typically, restricted cash is segregated into a separate account, such as an
escrow account.


 

--------------------------------------------------------------------------------